Citation Nr: 1108917	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  02-09 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left foot disability.  

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for disability of the left foot due to surgical treatment in November 1991.

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for left shoulder disability.  

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

6.  Entitlement to an increased evaluation for low back condition with hematoma over right scapula, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and son


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from April 1970 to July 1970 in the United States Marine Corps and from July 1974 to February 1975 in the United States Army.
 
This appeal comes before the Board of Veterans' Appeals (Board) on appeal from February 2002 and March 2005 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran and his wife testified at a personal RO hearing in September 2004 and the Veteran and his son testified at another personal RO hearing in September 2005.  In a January 2009 decision, the Board denied the Veteran's claim for an increased rating for low back condition with hematoma over right scapula as well as entitlement to service connection for asthma.  The Veteran appealed these two issues to the Court of Appeals for Veterans Claims (Court).  While the parties agreed that the Board's denial of service connection for asthma would not be disturbed on appeal, in November 2009, the Court, pursuant to a Joint Motion for Remand (JMR), vacated the Board's decision and remanded the issue for increased rating for low back disability for readjudication.  The remaining issues on appeal were remanded by the Board in the January 2009 decision for further development.       

The Board notes that the prior Board remand limited the issue on appeal to service connection for PTSD.  However, subsequent to that remand, the Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet.App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all current psychiatric disabilities that arise from the same symptoms).  In other words, although a claimant may describe only particular mental disorders in a service connection claim, the claim should not necessarily be limited to those disorders.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  Accordingly, as the medical evidence of record shows that the Veteran has been diagnosed with other psychiatric disabilities, the Board has recharacterized the issue as set forth on the front page of this decision.  

Further, as noted in the Board's prior remand, in his September 2005 hearing testimony, the Veteran appeared to be raising a claim for service connection for tinnitus.  Thus, this issue is again referred back to the RO for any necessary action. 

The issue of entitlement to an increased evaluation for low back condition with hematoma over right scapula is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A February 1992 rating decision denied entitlement to service connection for left foot disability; the Veteran failed to file a notice of disagreement to initiate an appeal from this decision.

2.  Evidence that raises a reasonable possibility of substantiating the claim of entitlement to service connection for left foot disability has not been received since the February 1992 rating decision.

3.  The Veteran does not have any additional left foot disability as the result of VA hospitalization, medical or surgical treatment in November 1991.

4.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is any current hearing loss otherwise related to such service.

5.  Left shoulder disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is any current left shoulder disability  otherwise related to such service.

6.  The Veteran did not engage in combat with the enemy. 

7.  The Veteran's claimed in-service stressors associated with a fear of hostile military activity are not consistent with the places, types, and circumstances of the Veteran's service.

8.  The Veteran's claimed non-combat in-service stressors have not been verified

9.  Any current diagnosis of PTSD is not based on a verified stressor.  

10.  An acquired psychiatric disability was not manifested during the Veteran's active duty service or for many years thereafter.

CONCLUSIONS OF LAW

1.  The February 1992 rating decision, which denied entitlement to service connection for left foot disability, is final.  38 U.S.C.A. § 7105(c) (West 2002).
	
2.  New and material evidence has not been received since the February 1992 rating decision denying service connection for left foot disability; and thus, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for additional left foot disability as a result of hospitalization, medical or surgical treatment received at a VA medical facility in November 1991 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.358 (1996); 38 C.F.R. § 3.102, 3.159 (2010).

4.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

5.  Left shoulder disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.  An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in April 2004, May 2004, March 2006, March 2009 and October 2009 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Board notes that in its January 2009 remand, the Board directed the RO to provide notice addressing the pre-1997 criteria for compensation under 38 U.S.C.A. § 1151 as well as the types of evidence that may considered in a PTSD personal assault claim under 38 C.F.R. § 3.304(f)(3), which was done in the March 2009 and October 2009 notices.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in April and May 2004, which was prior to the March 2005 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  The Board recognizes that subsequent VCAA notices were provided after the initial decision.  However, the deficiency in the timing of these notices was remedied by readjudication of the issues on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the March 2006 and March 2009 letters gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  
 
The March 2009 VCAA letter informed the Veteran of what information and evidence was needed to substantiate a claim for service connection for left foot disability.  Further, the same notice informed the Veteran of what constitutes new and material evidence and notified the Veteran that the RO had previously denied the claim because the disability was not incurred or caused by service.  The notice specifically requested evidence that related to this fact.  Thus, the requirements set forth in Kent have been satisfied. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, service personnel records, VA treatment records, private treatment records, Social Security Administration (SSA) records and VA examination reports.  The Board's January 2009 remand directed the RO to obtain VA treatment records from January 1974 to May 2002 and from December 2006 to the present.  While treatment records from December 2006 to the present were associated with the claims file, despite numerous requests from the RO, treatment records prior to May 2002, with the exception of an October 1991 record and November 1991 surgical records, could not be located.  In a February 2010 memorandum, the RO issued a Formal Finding of Unavailability of these records and documented its attempts to obtain such records.  

Likewise, the Board directed the RO to take appropriate action to obtain treatment records from the Naval Medical Center in San Diego, California during the Veteran's first period of active service.  The RO requested such records directly from the Naval Medical Center.  However, it received a negative response indicating that there were no records for the Veteran.  Subsequently, the RO requested these records from the National Personnel Records Center (NPRC) in January 2009.  The NPRC also responded that no records were located.  Again, in a January 2010 memorandum, the RO issued a Formal Finding of Unavailability of these records and documented its attempts to obtain such records.  Accordingly, the Boards finds the RO has met its duty to assist and substantially complied with the January 2009 remand.  Any further attempts at this time to obtain these records would be futile.  See Stegall v. West, 11 Vet.App. 268 (1998); Dyment v. West, 13 Vet.App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in November 2009 with respect to the issues concerning compensation under 38 U.S.C.A. § 1151 for a left foot disability and entitlement to service connection for left shoulder disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports obtained contain sufficient information to decide these issues.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

With respect to the issues of entitlement to service connection for bilateral hearing loss and an acquired psychiatric disability, to include PTSD, a VA examination with nexus opinion is not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet.App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the Veteran suffered "an event, injury or disease in service," so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159(c)(4).  As discussed in detail later in this decision, the Board does not find the Veteran's statements regarding any claimed incidents, injuries or continuing symptomatology with respect to these issues to be credible.  Moreover, none of the Veteran's alleged stressor incidents have been corroborated.  Absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the manifestation of bilateral hearing loss or an acquired psychiatric disability in service.  Moreover, given the absence of any competent evidence of the claimed post-service disability with respect to hearing loss, any current opinion provided at this point would be no more than speculative.  See 38 C.F.R.  § 3.102 (2007) (a finding of service connection may not be based on a resort to speculation or even remote possibility).  

In this case, the Board finds that a VA medical opinion or examination is not necessary with regard to the question of etiology of any bilateral hearing loss or an acquired psychiatric disability.  Because the evidence does not establish that the Veteran suffered "an event, injury or disease in service" as it relates to his claims of service connection, it is not necessary to obtain a VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent such evidence, the Board finds it unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the manifestation of bilateral hearing loss or an acquired psychiatric disability in service.

Moreover, with respect to the issue concerning new and material evidence for left foot disability, again, where there is no showing of a disability in service or a link between the Veteran's current disability and his active service, a VA medical examination is not necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet.App. 79 (2006).  Further, the statutory duty to assist the Veteran does not arise if the Veteran has not presented new and material evidence to reopen his claim.  Anderson v. Brown, 9 Vet.App. 542, 546 (1996).

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal. 

II.  New and Material Evidence to Reopen Left Foot Disability

The present appeal involves the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for left foot disability.  Initially, service connection for glass in left foot was denied by a February 1989 rating decision.  Subsequently, service connection for left foot disability was again denied by a February 1992 rating decision.  However the Veteran failed to file a notice of disagreement.  Under the circumstances, the Board finds that the February 1992 rating decision became final.  38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The pertinent evidence of record prior to the February 1992 rating decision consisted of service treatment records and November 1991 VA treatment records.  In his initial claim for left foot disability submitted in October 1988, the Veteran claimed that he stepped on glass while in the barracks in 1975.  However, service treatment records were silent with respect to any injury to or disability of the left foot.  The November 1991 treatment records showed that the Veteran was operated on to remove a foreign body in the left foot from when he stepped on a broken bottle in 1976.  Accordingly, the February 1992 rating decision denied service connection for left foot disability as it was not shown to have occurred in service.    

Since the February 1992 rating decision, additional evidence has become part of the record, including, VA treatment records, private treatment records; SSA records; numerous statements from the Veteran; service personnel records, RO hearing testimony and November 2009 VA examination report.  Service personnel records are also silent with respect to any left foot injury.  As these records are not relevant to this issue, they cannot be the basis for reconsideration of the claim.  See 38 C.F.R. § 3.156(c).  Significantly, an October 1991 record showed that the Veteran reported stepping on glass in the military in 1976 and was scheduled to have it removed.  VA treatment records and private treatment records continued to show that the Veteran complained of left foot pain and related a history of glass in the foot that was removed in 1991.  However, nothing in these records link any current left foot disability to an injury that incurred in service.  Further, in his statements and RO hearing testimony, the Veteran now claimed an additional left foot disability due to the November 1991 surgery.  The November 2009 VA examination report also noted no evidence in service treatment records of a left foot injury.  

In his statements and hearing testimony, the Veteran reiterated that he injured his left foot when he stepped on glass while in service.  However, as in prior records, there were instances when the Veteran reported that this injury occurred in 1976, which was after his discharge from service.  Nevertheless, his statements cannot be considered new and material because they are redundant of statements already of record at the time of the February 1992 rating decision.  

Further, the additional treatment records do not show that the Veteran currently has a left foot disability that manifested in service.  In sum, while this evidence is new, it cannot be considered material because it does not relate to these unestablished facts, which are necessary to substantiate the Veteran's claim.  

In conclusion, the evidence submitted since the February 1992 rating decision, while new, is not material and does not raise a reasonable possibility of substantiating the claim.  For the reasons outlined above, the Board concludes that the Veteran has not presented new and material evidence.  38 C.F.R. § 3.156(a).  Accordingly, the claim of entitlement to service connection for left foot disability is not reopened.  38 U.S.C.A.  § 5108. 

III.  Compensation under 38 U.S.C.A. § 1151 for Left Foot Disability

The Veteran is also seeking entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for disability of the left foot due to surgical treatment in November 1991 at the Dallas, Texas VA Medical Center (VAMC).  An October 1991 treatment record showed that the Veteran was scheduled to have surgery for removal of  glass.  VA treatment records showed that in November 1991, the Veteran underwent surgery to have a foreign body removed from his left foot under fluoroscopy.  It was observed that the Veteran said he stepped on a broken bottle in 1976 and multiple attempts to remove this foreign body had been unsuccessful.   The surgical report showed that the surgeon was able to remove the foreign body in fragmented pieces and fluoroscopy after removal showed no foreign body left in site.  The Veteran tolerated the procedure well and was taken back to the recovery room in stable condition.  

The Veteran filed his current claim for compensation in March 1993.  He asserted that he had lost feeling in his big toe due to the gross negligence of the Dallas VAMC during the surgery.  In an October 1993 letter, the RO deferred a decision on the Veteran's claim due to a recent Court decision.   

As the Veteran filed his 38 U.S.C.A. § 1151 request to reopen the claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional left foot disability in March 1993, prior to the change in law effective October 1, 1997, the issue before the Board regarding the Veteran's claim is whether the Veteran has additional left foot disability "as a result of" VA hospitalization or medical or surgical treatment or examination or vocational rehabilitation training.  With regard to this claim, the Veteran is not required to show that proximate cause of any additional left foot disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable, as required by the version of 38 U.S.C.A.  § 1151 in effect from October 1, 1997.

The applicable statute and regulations in effect prior to October 1, 1997 provided that when any veteran suffered an injury or aggravation of an injury as the result of VA hospitalization, medical or surgical treatment, submission to an examination, or the pursuit of a course of vocational rehabilitation, and not as a result of the veteran's own willful misconduct, and such injury or aggravation resulted in additional disability to the veteran, disability compensation was to be awarded in the same manner as if such disability or aggravation were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358(a), 3.800 (1996).

In determining that additional disability exists, prior to October 1, 1997, the veteran's physical condition immediately prior to the disease or injury on which the claim for compensation is based was to be compared with the subsequent physical condition resulting from the disease or injury, each body part involved being considered separately.  As applied to medical treatment, the physical condition prior to the disease or injury was the condition which the specific medical or surgical treatment was designed to relieve.  Compensation was not payable for the continuance or natural progress of disease or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.358(b) (1996).

In determining whether any additional disability resulted from (was caused by or aggravated by) VA hospitalization, medical or surgical treatment, or examination, prior to October 1, 1997, it was necessary to show that additional disability was actually the result of such disease or injury, or aggravation of an existing disease or injury suffered as the result of hospitalization or medical treatment and not merely coincidental therewith.  The mere fact of aggravation alone would not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as the result of hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.358(c)(1) and (2) (1996).

Compensation was not payable for the necessary consequences of medical or surgical treatment or examination properly administered with the express or implied consent of the veteran.  "Necessary consequences" are those which were certain to result from, or were intended to result from, the examination or medical or surgical treatment administered.  38 C.F.R. § 3.358(c)(3) (1996).

VA treatment records after the surgery have been reviewed.  Importantly, a May 2004 record showed that the Veteran reported with a tender left plantar forefoot and related a history of glass in his foot that was removed in 1991, but the area remained tender.  The assessment was pressure callus, possible iatrogenic scarring from surgical attempt to remove foreign body.  A September 2004 x-ray showed a mild bunion formation in the first MP joint of the left foot.  Follow up VA treatment records continued to show complaints of left foot pain.  Private treatment records also showed continuing complaints of left foot pain.    

The Veteran testified at an RO hearing in September 2005.  He asserted that he had nerve damage in his left foot due to the November 1991 surgery performed at the VA.  

The Veteran was afforded a VA examination in November 2009.  The claims file was reviewed.  The diagnosis was nerve damage secondary to injury with piece of glass, left foot (numbness of left great toe medially).  The examiner stated that prior to the 1991 VA surgery, the left foot disability consisted of pain with ambulation, inability to wear shoes and following the surgery, the pain subsided and the Veteran was able to wear shoes.  Only non-dysfunctional, residual numbness over the medial aspect of the left great toe remained.  No additional disabilities were found and the present disability did not exceed the natural progress of the left foot disorder for which VA surgical treatment was authorized.  The present condition had been static since surgery, not progressive.  The examiner concluded that the Veteran's disability was improved by surgery.  

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.  

After a review of the evidence in this case, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional left foot disability as a result of VA hospitalization or medical or surgical treatment in November 1991.  The competent medical evidence of record does not demonstrate that the Veteran has any additional left foot disability "as the result of" VA hospitalization or medical or surgical treatment in November 1991.

The evidence shows that approximately in 1976, the Veteran stepped on a piece of glass.  In November 1991, he underwent surgical removal of the foreign body at a VA Medical Center.  The Veteran has consistently complained of pain and numbness.  However, these symptoms do not constitute additional disability as these are the same symptoms the Veteran had that preexisted VA surgery in November 1991.  See 38 C.F.R. § 3.358(b) (1996) (compensation is not payable for the continuance or natural progress of disease or injuries for which the hospitalization or treatment was authorized).

Importantly, after reviewing the claims, the November 2009 VA examiner clearly noted the Veteran's symptoms prior to the surgery, and then indicated that his symptoms had actually improved after the surgery.  The VA examination report also included the specific opinion that the Veteran did not have any additional disabilities as a result of the surgery and that his present disability did not exceed the natural progression of the left foot disorder for which VA surgical treatment was authorized.  There is no medical evidence of record to refute this opinion.  

Notwithstanding the Veteran's general allegations of worsening symptomatology, the mere fact of an increase in severity does not suffice to make the disability compensable under the provisions of 38 U.S.C.A. § 1151.  What is required, and what is lacking in this case, is medical proof that the Veteran suffered from additional current disability resulted from disease or injury or an aggravation of an existing disease or injury suffered "as the result of" hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.358(c)(1) and (2) (1996).

The Board notes the Veteran's contention that he suffered nerve damage during VA surgical treatment in 1991.  However, there is no competent medical evidence of record, however, to demonstrate any additional nerve damage.  Importantly, surgical notes clearly indicated that the surgery went well and all pieces had been removed.  The Board has considered the Veteran's reported history of symptoms at all times.  While the Veteran is competent to report and describe to medical professionals the symptoms he experiences at any time, it is the province of health care professionals to enter conclusions which require medical opinions, including medical diagnoses and an opinion as to the etiology of a current disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In other words, in the instant case, the Veteran is not competent to diagnosis an additional disability from the November 1991 surgery.  Accordingly, the Veteran's statements that he has an additional disability from the November 1991 surgery are outweighed by the more probative November 2009 VA examination.  

For these reasons, the Board finds that the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for additional left foot disability as a result of hospitalization or medical or surgical treatment received at a VA medical facility in November 1991 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107; 38 C.F.R. § 3.358 (1996); 38 C.F.R. §§ 3.102, 3.159 (2010).  As requested, the Board has considered the doctrine of affording the Veteran the benefit of any existing doubt with regard to the issue on appeal; however, as the preponderance of the evidence is against the Veteran's claim, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Service Connection Issues

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic disease of the nervous system and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Bilateral Hearing Loss

The present appeal also involves a claim of entitlement to service connection for bilateral hearing loss.  Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The Board acknowledges that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran's service treatment records are silent with respect to any complaints of hearing problems or objective findings of hearing loss.  The Veteran's January 1975 service examination prior to discharge from his second period of service showed that the Veteran's ears were clinically evaluated as normal and indicated that there was no hearing abnormality.  In his contemporaneous medical history, the Veteran was silent with respect to any complaints of hearing loss and expressly denied any ear trouble.  In February 1975, the Veteran indicated that there had been no change in his medical condition since the prior examination.  The post service medical evidence of record is also silent with respect to any hearing loss disability.  

At the September 2005 RO hearing, the Veteran reported that he suffered from hearing loss in his left ear only.  He indicated that he was treated for hearing loss disability while in the Army.  He provided that his left ear hearing loss was due to being approximately within 50 yards tank guns and feeding in the coordinates during target practice.  He essentially asserted that his left ear damage was due to traumatic noise/acoustic trauma.  He further indicated that he reported problems with his hearing at the separation examination.  He then provided that he sought treatment for his hearing loss within a year of discharge at the Dallas VAMC.  The Veteran continued that he did not go back to the VA until 2001 when he was given an audiological evaluation at that time.  

As there is no medical evidence of record pertaining to hearing loss, it is not clear whether the Veteran suffers from a hearing loss disability pursuant to the requirements of 38 C.F.R. § 3.385.  Furthermore, the Board is presented with an evidentiary record which does not show hearing loss during service or at the time of discharge from service.  Moreover, again, there is no post service medical evidence of a hearing loss disability.  As a result, with the exception of the Veteran's contentions, which are discussed more fully below, there is no supporting evidence of a continuity of pertinent symptomatology.  Further, there is no competent medical evidence linking any current hearing loss to active duty service.  Importantly, as there is no competent medical evidence of sensorineural hearing loss within a year of discharge, the service incurrence of sensorineural hearing loss may not be presumed.  

The Board acknowledges the Veteran's statements and hearing testimony indicating that his hearing loss was due to noise exposure in service.  However, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above, here, the Veteran is competent to say that he experienced symptoms while in service.  He is also competent to report a continuity of symptoms since service.  However, the Veteran's current assertions that he has had hearing loss during and since service are inconsistent with the other evidence of record.  Although the Veteran testified that he reported hearing problems during service and at his discharge examination, it is significant that no hearing loss complaints were documented in the service treatment records or at the time of separation examination.  It would be reasonable to assume that if the Veteran had reported such problems as he asserts, it would be documented in these records.  It is even more significant that military medical examiners did not report any hearing loss after conducting the hearing loss tests customary at that time.  This demonstrates that medical personnel were of the opinion that the Veteran did not have any hearing loss at that time.  

It is also significant that there is no medical evidence showing pertinent complaints over many years.  The Board believes it reasonable to expect that the Veteran would have reported ongoing hearing problems since service if he was in fact experiencing them.  Despite numerous requests, there is no evidence that the Veteran sought treatment at the Dallas VAMC within a year of discharge as the Veteran claimed.  Moreover, there is no evidence of an audiological evaluation in 2001 as the Veteran also asserted.  These inconsistencies diminish the credibility and probative value of the Veteran's statements and testimony regarding any hearing loss in service and a continuity of symptoms since service.  In sum, while the Veteran's contentions have been carefully considered, these contentions are outweighed by the remaining evidence of record.  

The Board acknowledges the Veteran's assertions about noise exposure during service.  However, the fact that he was exposed to noise during service does not automatically warrant service connection for his hearing loss first complained of many years later.  As explained earlier, there must be a link or nexus between the current hearing loss and the noise exposure during service.  The preponderance of the evidence is against a finding of such a nexus.  The Veteran's statements and testimony regarding hearing loss during service and since service are inconsistent with the service treatment records and the other evidence of record, and cannot be deemed credible.  The medical evidence actually shows no hearing loss during or since service.   
 
The preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is related to his active duty service.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.  


Left Shoulder Disability

The Veteran is also seeking service connection for left shoulder disability.  During is first period of active duty, an April 1970 service treatment record showed that the Veteran reported developing left shoulder pain while doing push-ups.  The impression was pulled lateral muscle.  A hospital summary showed that in April 1970, the Veteran was hospitalized at the Naval Hospital in San Diego, California.  The admission diagnosis was torn latissimus, dorsi, right.  The revised diagnosis was hematoma, back, over right scapula, and mild low back pain and added diagnosis of bronchial asthma and glucose 6 phosphate dehydrogenase deficiency.    There was no mention of any chronic left shoulder disability.  Due to these disabilities, the Veteran appeared before a Medical Board and it was recommended that he be discharged from service.  Again, the Medical Board report is silent with respect to any chronic left shoulder disability.  The Veteran's service treatment records for his second period of active duty service are silent with respect to any complaints pertaining to the left shoulder.  He did not report any chronic left shoulder disability at the time of entrance examination in March 1974.  Further, his January 1975 discharge examination showed that the Veteran's upper extremities were clinically evaluated as normal.  In his contemporaneous medical history, the Veteran expressly denied a painful or "trick" shoulder.  In February 1975, the Veteran indicated that there had been no change in his medical condition since the prior examination.  

The first post service medical evidence pertaining to problems with the left shoulder is an April 1998 private emergency room record, which showed that the Veteran reported neck pain for three days.  Further, approximately in February 2001, the Veteran suffered a right-sided cerebrovascular accident with residual left-sided symptoms described as hemiparesis.  Significantly, a May 2001 private treatment record documented that the Veteran presented with worsening left-sided symptoms and pain in the left shoulder.  The diagnosis was suspected left avascular necrosis of the left shoulder.  VA treatment records also showed complaints of left shoulder pain.  Importantly, a March 2006 VA x-ray showed a slightly deformed humeral head with large inferior osteophyte, which could be due to sickle cell's disease, less likely due to prostate metastasis.  Further, a May 2006 record indicated that the Veteran reported left shoulder and arm pain from nerve damage in 1968.  The examiner observed that the Veteran's symptoms were suggestive of left shoulder tendonitis and degenerative joint disease.  However, nothing in the post service medical records link any current left shoulder disability to service.  

The Veteran first claimed a left shoulder disability that manifested in service in May 2004.  At the September 2005 RO hearing, the Veteran reported injuring his left shoulder in 1970 and being treated at the Naval Hospital in San Diego.  He asserted that he injured his shoulder when four drill instructors jumped him.  He stated that he was hospitalized for three to four months and had to go through intense therapy.  He indicated that he was treated for a dislocated shoulder with a torn rotator cuff.  He concluded that the Medical Board decided to discharge him because of this injury.  

On remand, the Veteran was afforded a VA examination in November 2009.  The claims file was reviewed.  The Veteran reported left shoulder pain that began in 1970, but had increased about four years ago.  The examiner noted that the Veteran originally reported that he did not use his left arm or hold objects in his left hand, although he rolled his wheelchair with both arms without additional pain expression.  The Veteran then changed history from reporting that the pain and numbness were constant to occurring while watching television sometimes.  The Veteran reported that seven GIs jumped him and he was hospitalized for the injury until he was discharged six months later.  The examiner noted that the Veteran retired from being a truck driver in 1993 due to a work related injury to the right lower leg.  The examiner also observed the March 2006 VA x-ray of the left shoulder.  

After examining the Veteran, he diagnosed him with tendonitis, left shoulder.  The examiner observed that a service treatment record revealed pain and a knot over the left scapula caused by the Veteran doing pushups in April 1970.  However, service treatment records revealed no more left shoulder complaints.  Further, there were no more left shoulder complaints for many years after service.  The examiner also observed hesitancy when he asked the Veteran how long he had experienced left shoulder pain.  The Veteran's current left shoulder pain was a combination of tendonitis, aggravated by four strokes causing left sided hemiparesis and cervical spine degenerative disc disease.  The examiner concluded that the Veteran's current left shoulder tendonitis became symptomatic many years after military service.  It was also observed that the Veteran was a truck driver for many years and suffered several falls secondary to his right lower leg giving out and left-sided weakness facilitated by obesity.  Accordingly, the examiner determined that the Veteran's current left shoulder disability was not related to service.  

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.  

Initially, the Board acknowledges the Veteran's contentions that his current left shoulder disability is due to the April 1970 incident in service.  Again, when applying the case law discussed above, here, the Veteran is competent to say that he experienced symptoms while in service.  Further, he is also competent to report a continuity of symptoms since service.  However, any current assertions by the Veteran are inconsistent with the other evidence of record which first showed any problems with respect to the left shoulder in 1998, approximately 23 years after his discharge from service.  Importantly, there are numerous inconsistencies in the Veteran's statements.  Although there is documentation of an incident in service in April 1970, service treatment records showed that the Veteran reported a problem with his left shoulder while doing pushups.  There is no documentation anywhere in these records that the Veteran was assaulted by fellow service members who injured his shoulder as he now claims.  While service treatment records showed that the Veteran was hospitalized during service, these records clearly showed that it was for unrelated disabilities and not for any injury to the left shoulder as the Veteran now claims.  If the Veteran had been assaulted as he now claims, it would be reasonable to assume that the hospital records would have documented injuries from such an assault.  

Further, follow up treatment records during both periods of service are silent with respect to any further complaints pertaining to the left shoulder.  It is reasonable to assume that if the Veteran had a chronic left shoulder disability from the April 1970 incident in service that continued to bother him, he would have reported it in subsequent treatment records and at the time of his discharge.  Moreover, medical professionals who examined the Veteran in service would have clearly diagnosed a left shoulder disability.  Further, his medical history indicated that the Veteran expressly denied any history of a painful or "trick" shoulder.   Importantly, if his symptoms had been ongoing since service, it would be reasonable to assume that the Veteran would have reported such symptoms prior to seeking treatment in 1998.  These inconsistencies further diminish the Veteran's credibility.  

Moreover, it is reasonable to expect that the Veteran would have reported ongoing a problems since service if he was in fact experiencing them.  Again, the first evidence of any problems was the April 1998 private treatment records and these records showed no mention of the Veteran indicating ongoing pain for many years.  Rather, the Veteran reported shoulder pain over the last three days.  His failure in this regard to report ongoing symptoms over a 23-year period further diminishes his credibility.  It is also worth noting that the November 2009 VA examiner observed hesitancy when the Veteran responded to his question as to how long the pain had been ongoing.  If the pain had been consistent since service, it would appear that there would be no hesitancy with respect to the Veteran's response.  Given these inconsistencies, the Board must find that the Veteran is not a reliable historian, and, in turn, cannot be deemed credible.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)."   Thus, his statements pertaining to pertinent symptomatology since 1970 are outweighed by the more probative VA examination.

Therefore, based on the evidence of record, the Board must find that service connection for left shoulder disability is not warranted.  There is no competent medical evidence linking any current disability to the April 1970 incident in service or any other injury.  Further, there is no medical evidence of arthritis within one year of service so the service incurrence of a left shoulder disability may not be presumed.  Significantly, after reviewing the claims file and examining the Veteran, the November 2009 VA examination expressly found that any current left shoulder disability was not due to service.  There is no competent medical evidence of record to refute this opinion.  Further, it was approximately 23 years before the first post service medical evidence of any left shoulder disability so there is no supporting medical evidence of a continuity of pertinent symptomatology.  A lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

In conclusion, a preponderance of the evidence is against the Veteran's claim for service connection for left shoulder disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Acquired Psychiatric Disability, to include PTSD

The Veteran is also seeking entitlement to service connection for an acquired psychiatric disability, to include PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

Further, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post- traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  

There are special development procedures that pertain to the processing of claims for entitlement to service connection for PTSD based on personal assault.  VA has special evidentiary development procedures, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis.  Patton v. West, 12 Vet.App. 272 (1999) (citing VA Adjudication Procedural Manual M21-1), Part III, paragraph 5.14(c).  These special evidentiary procedures for PTSD claims based on personal assault are substantive rules that are the equivalent of VA regulations.  See YR v. West, 11 Vet. App. 393 (1998); see also Cohen v. Brown, 10 Vet.App. 128 (1997). The record shows that the Veteran was provided with these provisions in the March 2009 VCAA letter. 

The Veteran's service treatment records do not indicate that the Veteran suffered from any acquired psychiatric disability, including PTSD, while in service.  Significantly, his January 1975 service discharge examination showed that the Veteran was clinically evaluated as psychiatrically normal.  A contemporaneous report of mental status evaluation was also normal.  

In October 1991, the Veteran underwent a psychiatric screening for referral to a drug dependency treatment program.  While a long standing history of drug abuse was noted, no psychiatric disability was diagnosed.   However, a March 2003 VA treatment record indicated that the Veteran was a combat veteran having nightmares about his service in Vietnam ever since witnessing a six year old get killed by a truck in 1993.  The diagnosis was PTSD, delayed onset related to combat trauma, major depression, recurrent, and vascular dementia.  A follow up October 2003 VA record showed that the Veteran reported being stationed on the USS Houston while in the Marine Corps in 1968, which included being stationed in Guam, Panama and Vietnam.  The Veteran stated that he witnessed people falling off the ship and never being recovered.  He said that people got cut in two when the landing cables broke.  He further reported loading and unloading dead bodies.  He stated that he feared he might be killed or maimed.  The examiner indicated that the Veteran met the criteria for a diagnosis of PTSD.  

In a subsequent May 2004 stressor statement, the Veteran reiterated seeing people fall over board, cables slicing bodies in two and loading dead bodies from Vietnam while serving aboard the USS Houston from January 1969 to July 1969.  Under a cover statement, the Veteran requested that the RO obtain the ship logs, which would document these events.  

Importantly, the claims file also includes a June 2005 opinion from a VA staff psychiatrist that recommended he become service-connected for PTSD as his trauma was incurred during the military while stationed on the USS Houston.  Treatment records during this time period also continued to show a diagnosis of combat-related PTSD.  

However, subsequently, in his September 2005 RO hearing testimony, the Veteran asserted that his PTSD was actually due to an in-service personal assault incident where he was jumped by four drill instructors.  The same incident was also described above to explain injuring his left shoulder.  He indicated that he had discussed this incident with the VA examiner who was treating him for his PTSD.  He stated that he felt like he was in danger for his life during this incident.  He also indicated that while in the Army, he was further harassed and threatened by a superior officer.  Significantly, the hearing testimony was silent with respect to any of the incidents previously described by the Veteran that had allegedly occurred while stationed on the USS Houston.  

However, in an April 2007 statement, the Veteran again asserted that that his PTSD was due to the alleged events previously described that occurred while stationed on the USS Houston and a VA treatment record from this period also showed a diagnosis of combat-related PTSD.  Again, in April 2009, the Veteran submitted another stressor statement indicating that the events he previously described while stationed on the USS Houston from January 1969 to July 1969 in the waters off of Vietnam were the causes of his current PTSD.  

Since there has been a diagnosis of PTSD, the Board must determine whether there is a corroborated in-service stressor to determine whether the Veteran's current PTSD could be related to service. 

Initially, the Board observes that there is no evidence in the record that the Veteran served in combat.  Service personnel records fail to indicate combat or combat- related activities.  Importantly, the Veteran did not enter active duty service until 1970 so the stressors that he described as occurring in 1969 while stationed on the USS Houston could not have occurred during that time.  No other dates have been provided for verification purposes.  Moreover, service personnel records clearly showed that the Veteran was never stationed on the USS Houston or even had any overseas duty.    

The Board acknowledges the Veteran's statements that he had traumatic experiences while in service.  Nevertheless, these experiences have not been corroborated by official service records or other credible supporting evidence.  As already noted, the Veteran did not participate in combat with the enemy and given the lack of accurate dates and locations, the Veteran's stressors could not be verified.  Moreover, the Veteran has not furnished any additional details of alleged stressors to allow for an attempt to verify any other claimed stressors.  Importantly, the Veteran's claimed stressors are not consistent with the places, types and circumstances of his service.  Thus, even though there is medical evidence that the Veteran does suffer from PTSD, his claim must fail since there is no competent evidence that any PTSD is related to a verified stressor.  A diagnosis of PTSD which is based on an examination which relied upon an unverified history is inadequate.  See West v. Brown, 7 Vet.App. 70, 77-78 (1994).  Service connection for PTSD must be denied as there is no evidence that any current PTSD diagnosis is related to any stressors that occurred during his active duty service.

Moreover, the Veteran's service and personnel records are silent with respect to any assault incidents described by the Veteran or any injuries from these incidents.  His statements concerning being assaulted and injuring his left shoulder have already been determined to not be credible.  The Veteran's service medical and personnel records have a high probative value as they are contemporaneous to the Veteran's time in service.  There is no verification of the alleged in-service assault.  The Veteran has indicated that he was hospitalized at the time of the assault for injuries.  However, while service treatment records showed that he was hospitalized, these records clearly showed that it was for unrelated disorders and make no mention of an assault.  Importantly, there is no evidence of a pattern of misconduct or an indication of changes in behavior.  The records also do not include any complaints of, diagnosis of or treatment for any pertinent mental disorders.  No pertinent abnormalities were noted on the discharge examinations from either period of service.  

Again, in June 2009, the RO sent a letter to the Veteran requesting that he provide any additional evidence related to the assault stressor(s).  The letter specifically directed the Veteran to report the existence of any evidence from sources other than the Veteran's service records and current treatment records that may corroborate the Veteran's account of the stressor incident.  However, in the Veteran's response, he only alleged the stressor incidents that he claimed occurred on the USS Houston and did not provide any more details concerning the alleged in-service personal assault.  The Board finds the Veteran has not indicated the existence of any evidence from sources other than the Veteran's service records and current treatment records that may corroborate the Veteran's account of the stressor incidents.

The Board and the RO have reviewed the claims files for behavior changes around the time of the alleged incident without success.  There was no evidence of any requests for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

The record is void of medical or counseling records which document treatment directly related to the claimed incident, military or civilian police reports, or reports from crisis intervention or other emergency centers.  The service treatment records do not demonstrate treatment for any injuries consistent with physical assault.  On the contrary, the service treatment records showed that he was hospitalized for unrelated disorders that were not attributed to any sort of physical assault.  The Veteran was advised to submit corroborating evidence regarding his claimed stressors.  However, he has not provided any significant secondary evidence to support his assertion.

The Board acknowledges the Veteran's assertions.  However, the Veteran's statements alone are insufficient to support a grant of service connection.  It is undisputed that a lay person is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in-service injury, or symptoms.  However, his statements are completely inconsistent with the other evidence of record and, thus, lack credibility.  Importantly, as noted above, the Veteran claimed that he was injured in service when he assaulted by four drill instructors.  However, service treatment records showed that he complained of shoulder pain after doing push-ups.  Moreover, he indicated that he was hospitalized for these injuries, but service treatment records actually showed that he was hospitalized and discharged from service for unrelated disorders.  Further, on numerous occasions, he claimed that his PTSD was due to incidents that occurred on the USS Houston, on which he never served.  In most statements of record as well as in VA treatment records, the Veteran does not mention the alleged personal assault incident.  In fact, the only time he mentions it is at the RO hearing.  The Board finds it reasonable that if the alleged incident had occurred, the Veteran would have reported it in other stressor statements of record as well as when seeking treatment for his PTSD.  Accordingly, the Veteran cannot be considered a reliable historian and, in turn, is not credible.  Thus, his statements have no probative value and are outweighed by the remaining evidence of record.   

The Board concludes that the Veteran's claimed in-service assault stressor may not be accepted as fact.  Moreover, the record is devoid of a diagnosis of PTSD based on the alleged in-service assault incident.  Rather, the diagnosis of PTSD has always been based on combat-related incidents, which as discussed above have not been corroborated.  

Further, based on the medical evidence of record, the Board must conclude that service connection for an acquired psychiatric disability other than PTSD is not warranted.  Service treatment records do not indicate that the Veteran suffered from any type of psychiatric disorder while in service.  In fact, in his contemporaneous history, the Veteran expressly denied such symptoms.  Even though the Veteran does currently suffer from acquired psychiatric disabilities, the Board finds that, there is no competent medical evidence linking the Veteran's current psychiatric disability to his service.  Importantly, the Veteran has not provided any other lay evidence concerning psychiatric symptoms in service that have continued to the present.  Further, again, the Veteran has been found to not be credible.  Moreover,  the record shows that it was approximately 28 years from the date of discharge until the Veteran first sought treatment so there is no supporting evidence of a continuity of pertinent symptomatology.  

In conclusion, the preponderance of the evidence is against finding that any acquired psychiatric disability, including PTSD, is related to the Veteran's active duty service.  As a preponderance of the evidence is against the claim for service connection, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107. 


ORDER

New and Material evidence has not been received to reopen a claim for entitlement to service connection for left foot disability.  Further, compensation benefits under the provisions of 38 U.S.C.A. § 1151, for additional left foot disability as a result of VA hospitalization, medical or surgical treatment in November 1991 is not warranted.  Moreover, service connection is not warranted for bilateral hearing loss, left shoulder disability or an acquired psychiatric disability, including PTSD.  To this extent, the appeal is denied.   



REMAND

With respect to the issue of entitlement for an increased rating for low back condition with hematoma over right scapula, the JMR found that that the Board had erred in relying upon a February 2005 VA examination because the examiner was unable to provide the basic medical findings needed to evaluate a low back disability and, thus, a remand was warranted to provide the Veteran a new spinal examination.  The JMR also noted that the examiner should clearly differentiate between any findings pertaining to degenerative joint disease of the spine as opposed to chronic muscle strain, if such distinction is drawn by the examiner.  Thus, in accordance with JMR, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected low back disability.  The February 2005 VA examination report indicated that the examiner was hesitant to remove the Veteran from his wheelchair and could not perform a complete examination without assistance.  On remand, the JMR directed that additional assistance be provided to the examiner so that a complete examination is afforded to the Veteran. 

Further, the record shows that the Veteran receives continuing treatment at the VA. Accordingly, in light of the need to remand for another matter, the RO should obtain any additional VA treatment records from October 2009 to the present.    

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to obtain copies of all VA treatment records from October 2009 to the present. 

2.  The Veteran should be afforded an appropriate VA examination to determine the current severity of his service-connected low back disability.  The claims file must be made available to the examiner for review in connection with the examination.  Any medically indicated tests, such as x-rays, should be accomplished.  Assistance should be provided so that a complete examination may be afforded.  The examiner should conduct range of motion testing and, to the extent possible, should indicate (in degrees) the point at which pain is elicited on range of motion testing.  The examiner should also offer an opinion as to the extent, if any, of additional functional loss due to incoordination, weakness and fatigue, including during flare-ups.  If possible, the examiner should also clearly distinguish between symptoms associated with the Veteran's service-connected low back disability, and any nonservice-connected low back disability.  They should also opine as to whether there are any associated neurological abnormalities with the Veteran's service-connected low back disability.  

3.  Thereafter, the issue on appeal should be
readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


